Name: Commission Regulation (EC) No 177/1999 of 26 January 1999 establishing the quantity of certain pigmeat products available for the second quarter of 1999 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 27. 1. 1999L 20/28 COMMISSION REGULATION (EC) No 177/1999 of 26 January 1999 establishing the quantity of certain pigmeat products available for the second quarter of 1999 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/ 95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regula- tion (EC) No 691/97 (2), and in particular Article 4(4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 April to 30 June 1999 should be added to the quantities available for the period 1 January to 31 March 1999, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 April to 30 June 1999 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 27 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 233, 30. 9. 1995, p. 45. (2) OJ L 102, 19. 4. 1997, p. 12. EN Official Journal of the European Communities27. 1. 1999 L 20/29 ANNEX (tonnes) Group Total quantity available for the period 1 April to 30 June 1999 18 1 150 19 1 150 20 230 21 1 150 22 575